
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


        This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made effective
this 10th day of June, 2004, by and between ULTIMATE ELECTRONICS, INC., a
Delaware corporation ("Employer"), and DAVID A. CARTER, a California resident
("Executive").

        WHEREAS, Executive agrees to be employed by Employer for the period and
upon and subject to the terms herein provided; and

        WHEREAS, Employer agrees to employ Executive for the period and upon and
subject to the terms herein provided;

        THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
hereby acknowledged, and intending to be legally bound, Employer and Executive
agree:

        1.    Employment.    Upon and subject to the terms provided herein,
Employer agrees to employ Executive, and Executive hereby agrees to be employed
by Employer, as Employer's Senior Vice President—Finance and Chief Financial
Officer, or other substantially similar position.

        2.    Term of Employment.    Subject to the terms set forth in this
Agreement, Employer agrees to employ Executive and Executive hereby agrees to be
employed by Employer for a period (the "Employment Period") commencing from the
date hereof until May 15, 2005.

        3.    Compensation.    

        (a)    Base Salary.    As compensation for the services rendered
pursuant to this Agreement, Employer agrees to pay Executive a base salary at an
annual rate of not less than $250,000, payable in installments in accordance
with Employer's standard payroll practices, subject to such payroll and
withholding deductions as are required by law or authorized by Executive. The
amount of the base salary shall be reviewed periodically and may be increased at
the sole discretion of Employer.

        (b)    Bonus.    Executive shall be eligible for the annual incentive
bonus opportunity offered by Employer to employees at Executive's level. The
amount of this bonus, as well as the criteria necessary to earn a bonus, may be
changed at any time by Employer and shall be within the sole discretion of
Employer, provided, however, that Executive is guaranteed a bonus of no less
than $50,000 so long as this Agreement is not terminated, however such
termination occurs, prior to January 31, 2005. In the event of any conflict
between this Agreement and any incentive bonus plan adopted by Employer for its
officers and employees, this Agreement shall control.    All bonuses paid
pursuant to this Agreement will be subject to applicable withholdings and
deductions and will be paid within ninety (90) days of Employer's fiscal year
end for which the bonus is earned. If Executive's employment terminates,
voluntarily or involuntarily, prior to the last day of the fiscal year for which
the bonus applies, Executive acknowledges that he is not entitled to any bonus
not yet paid at the time of the termination because any such unpaid bonus will
not be earned, vested, due, or owing. Executive hereby expressly forfeits and
waives any such unpaid bonus.

        (c)    Stock Options.    Executive will be eligible to participate in
Employer's Amended and Restated 2000 Equity Incentive Plan, as amended from time
to time, or any successor plan adopted by Employer during the term of this
Agreement (the "Equity Plan"). The number of options, vesting schedule, exercise
price, and all other terms and conditions of the stock options shall be set
forth in an option agreement pursuant to the applicable plan and shall be
commensurate with Executive's position, as determined by the Compensation
Committee of Employer's Board of Directors, in its sole discretion. Employer
may, consistent with its obligations under such a plan or plans, amend or
discontinue any or all stock option plans at any time.

--------------------------------------------------------------------------------






Contingent upon Executive executing this Agreement and as additional
consideration for Executive executing this Agreement and being bound by the
obligations set forth herein, Employer will grant Executive on June 10, 2004, an
option to purchase 20,000 shares of Employer's common stock, which shall be
subject to the terms and conditions set forth in this Section 3(c), the Equity
Plan, and the Stock Option Agreement(s) attached hereto as Exhibit A.

        (d)    Benefits; Gross-Up Payment.    Executive shall be entitled to
participate in the employee benefits plans offered to all employees of Employer.
Employer shall not be required to establish or continue any benefit plans or
take any action to cause Executive to be eligible for any such benefits on a
basis more favorable than that applicable to all its employees generally. In
addition, Executive shall be entitled to receive the benefits listed on
Schedule A (the "Schedule A Benefits") and an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all federal
and state income taxes imposed upon the Gross-Up Payment (including any state
and federal income taxes), the Executive shall retain an amount of the Gross-Up
Payment equal to the amount of federal and state income taxes imposed upon the
Schedule A Benefits. The Executive shall receive a Gross-Up Payment by the end
of each calendar year with respects to the Schedule A Benefits actually received
during the calendar year. The amount of the Gross-Up Payment shall be determined
by Employer in its reasonable discretion.

        (e)    Office and Duties.    Executive shall report to the President and
Chief Executive or such other supervisor as designated by the President and
Chief Executive Officer of Employer. Executive shall perform such tasks
commensurate with this position as may from time to time be assigned by
Employer. Executive shall devote all business time, labor, skill, undivided
attention and best ability to the performance of Executive's duties hereunder in
a manner which will faithfully and diligently further the business and interests
of Employer. Executive shall perform substantially all of his duties in the
state of Colorado. During the term of employment, Executive shall not directly
or indirectly pursue any other business activity without the prior written
consent of Executive's supervisor, with the exception of passive personal
investments not in breach of any other term or provision hereof. Executive
agrees to travel to whatever extent is reasonably necessary in the conduct of
Employer's business, at Employer's expense and pursuant to Employer's standard
policies and procedures.

        4.    Termination of Employment.    Notwithstanding any other provision
of this Agreement, Executive's employment may be terminated as follows:

        (a)    Expiration.    This Agreement may be terminated upon expiration
of the term hereof. Following termination pursuant to this Section 4(a),
Employer's only obligation to Executive shall be to pay to Executive all accrued
base salary, all accrued vacation time and any reasonable and necessary business
expenses incurred by Executive in connection with his duties, all to the date of
termination and payable in a lump sum, less applicable deductions and
withholdings.

        (b)    Termination for Cause.    This Agreement may be terminated by
Employer for Cause. For purposes of this Agreement, "Cause" justifying the
termination of this Agreement by Employer is defined as: (1) misconduct,
malfeasance, or negligence relative to Employer's business; (2) failure or
refusal to perform the services required or to carry out directions by Employer
with respect to the services rendered hereunder; (3) a material breach by
Executive of any of the terms of this Agreement; or (4) Executive's conviction
of a crime that either results in imprisonment or involves embezzlement,
dishonesty, or activities injurious to Employer or its reputation. Whether Cause
exists under this Agreement shall be determined by the Employer in its sole
discretion. Following termination pursuant to this Section 4(b), Employer's only
obligation to Executive shall be to pay to Executive all accrued base salary,
all accrued vacation time and any reasonable and necessary business expenses
incurred by Executive in connection with his duties, all to the date of
termination and payable in a lump sum, less applicable deductions and
withholdings.

2

--------------------------------------------------------------------------------






        (c)    Disability.    This Agreement may be terminated by Employer upon
at least thirty (30) days' written notice if Executive is prevented by illness,
accident or other disability (mental or physical) from performing the essential
functions of the position for one or more periods cumulatively totaling three
(3) months during any consecutive twelve (12) month period. In the event this
Agreement is terminated pursuant to this Section 4(c), Employer shall pay to
Executive all accrued base salary, all accrued vacation time and any reasonable
and necessary business expenses incurred by Executive in connection with his
duties, all to the date of termination and payable in a lump sum, less
applicable deductions and withholdings. In addition, Employer shall pay
Executive severance payments in an amount equal to Executive's base salary for
six (6) months following termination, less applicable deductions and
withholdings, with such amount to be paid to Executive in installments pursuant
to Employer's standard payroll practices and on Employer's regular paydays so
long as Executive is not in breach of any term of this Agreement, including
without limitation Sections 5, 6, and 7 hereof. Nothing herein shall prevent
Employer from replacing Executive or otherwise reassigning Executive's job
duties consistent with applicable law in the event of disability under this
Section 4(c). Severance payments made by Employer to Executive pursuant to this
Section 4(c) are conditioned on the Employer signing a Confidential Severance
Agreement and Release substantially in the form attached hereto as Exhibit B.

        (d)    Death.    This Agreement shall be automatically terminated in the
event of Executive's death during the term of employment. In the event this
Agreement terminates upon Executive's death, Employer shall pay Executive's
estate or beneficiary, as applicable, (i) all accrued base salary, all accrued
vacation time and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the date of termination and all
payable in a lump sum, less applicable deductions and withholdings; and
(ii) severance payments in an amount equal to Executive's base salary for six
(6) months following termination, payable in a lump sum, less applicable
deductions and withholdings.

        (e)    Without Cause.    This Agreement may be terminated by Employer
without Cause by giving notice at least thirty (30) days prior to the effective
termination date; provided that Employer pays Executive severance payments in an
amount equal to Executive's base salary for twelve (12) months, less applicable
withholdings and deductions, after the date such notice is given. Such severance
payments shall be paid in installments to Executive pursuant to Employer's
standard payroll practices and on Employer's regular paydays. Such severance
payments shall be paid so long as Executive is not in breach of any term of this
Agreement, including, without limitation, Sections 5, 6, and 7 hereof. In
addition, Employer shall pay to Executive all accrued base salary, all accrued
vacation time and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the date of termination and
payable in a lump sum, less applicable deductions and withholdings. Severance
payments made by Employer to Executive pursuant to this Section 4(e) are
conditioned on the Employer signing a Confidential Severance Agreement and
Release substantially in the form attached hereto as Exhibit B.

        (f)    Material Breach.    This Agreement may be terminated by Executive
for a material breach by Employer of any of the terms of this Agreement, upon
thirty (30) days' written notice specifying the breach, and failure of Employer
to cure the breach within the 30-day notice period. Following termination
pursuant to this Section 4(f), Employer shall pay to Executive severance
payments in an amount equal to Executive's base salary for twelve (12) months,
less applicable withholdings and deductions, after the date such notice is
given. Such severance payments shall be paid in installments to Executive
pursuant to Employer's standard payroll practices and on Employer's regular
paydays. Such severance payments shall be paid so long as Executive is not in
breach of any term of this Agreement, including, without limitation, Sections 5,
6, and 7 hereof. In addition, Employer shall pay to Executive all accrued base
salary, all accrued vacation time and any reasonable and necessary business
expenses incurred by Executive in connection with his duties, all

3

--------------------------------------------------------------------------------






to the date of termination and payable in a lump sum, less applicable deductions
and withholdings. Severance payments made by Employer to Executive pursuant to
this Section 4(f) are conditioned on the Employer signing a Confidential
Severance Agreement and Release substantially in the form attached hereto as
Exhibit B.

        (g)    Resignation.    This Agreement may be terminated by Executive for
any reason or no reason at all by giving notice to Employer of Executive's
resignation at least thirty (30) days prior to the effective resignation date.
Following termination pursuant to this Section 4(g), Employer's only obligation
to Executive shall be to pay to Executive all accrued base salary, all accrued
vacation time and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the date of termination and
payable in a lump sum, less applicable deductions and withholdings; provided,
however, that if Executive resigns for Good Reason (as defined below), then the
provisions of Section 4(h) shall be followed.

        (h)    Termination Upon a Change of Control.    In the event of a
Termination Upon a Change of Control (as defined below), Employer's only
obligation to Executive shall be to pay Executive severance payments in an
amount equal to Executive's base salary for twelve (12) months, less applicable
withholdings and deductions, after the date such notice is given. Such severance
payments shall be paid in installments to Executive pursuant to Employer's
standard payroll practices and on Employer's regular paydays. Such severance
payments shall be paid so long as Executive is not in breach of any term of this
Agreement, including, without limitation, Sections 5, 6, and 7 hereof. In
addition, Employer shall pay to Executive all accrued base salary, all accrued
vacation time and any reasonable and necessary business expenses incurred by
Executive in connection with his duties, all to the date of termination and
payable in a lump sum, less applicable deductions and withholdings. Severance
payments made by Employer to Executive pursuant to this Section 4(h) are
conditioned on the Employer signing a Confidential Severance Agreement and
Release substantially in the form attached hereto as Exhibit B.

          (i)  For purposes of this Agreement, a "Termination Upon a Change of
Control" shall mean a termination by Employer or any successor thereto of
Executive's employment with Employer or such successor without Cause (as defined
in Section 4(b)), or Executive's termination for Good Reason (as defined below)
of Executive's employment with Employer or any successor thereto within twelve
(12) months from the date on which any of the following, each of which shall be
deemed a "Change of Control," occurs:

        (1)   any "person" or "group" (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934), other than William J. Pearse,
a trustee or other fiduciary holding securities under an employee benefit plan
of Employer, is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of more than 331/3% of the then
outstanding voting stock of Employer;

        (2)   at any time during any period of three consecutive years (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by Employer's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority thereof; or

        (3)   the stockholders of Employer approve a merger or consolidation of
Employer with any other corporation, other than a merger or consolidation which
would result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 51% of the
combined voting power of the voting securities of Employer or such

4

--------------------------------------------------------------------------------






surviving entity outstanding immediately after such merger or consolidation, or
the stockholders approve a plan of complete liquidation of Employer or an
agreement for the sale or disposition by Employer of all or substantially all of
Employer's assets.

         (ii)  For purposes of this Agreement, "Good Reason" shall include, but
not be limited to, any of the following (without Executive's express written
consent):

        (1)   the assignment to Executive by Employer of duties inconsistent
with, or a substantial diminution in the nature or status of, Executive's
responsibilities as in effect immediately prior to a Change in Control, other
than any changes primarily attributable to the fact that Employer's securities
are no longer publicly traded;

        (2)   a failure by Employer to comply with any of the provisions of
Sections 3(a), 3(b), or 3(c) other than an isolated, insubstantial, and
inadvertent failure not occurring in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by Executive;

        (3)   a relocation of Employer's principal offices to a location more
than sixty (60) miles away from the Employer's current Thornton, Colorado
location, or Executive's relocation to any place more than sixty (60) miles away
from the Employer's current Thornton, Colorado offices, except for reasonably
required travel by Executive on Employer's business;

        (4)   any material breach by Employer of any provision of this
Agreement, if such material breach has not been cured within thirty (30) days
following written notice of such breach by Executive to Employer setting forth
with specificity the nature of the breach; or

        (5)   any failure by Employer to obtain the assumption and performance
of this Agreement by any successor (by merger, consolidation or otherwise) or
assign of Employer.

        (iii)  Notwithstanding anything else in this Agreement, and solely in
the event of a Termination Upon a Change of Control, the aggregate of the amount
of severance compensation paid to Executive under this Agreement or otherwise,
but exclusive of any payments to Executive by virtue of Executive's exercise of
any right or payment of any kind under the Equity Plan upon a Change in Control
(as defined in the Equity Plan), shall not include any amount that Employer is
prohibited from deducting for federal income tax purposes by virtue of
Section 280G of the Internal Revenue Code, as amended or any successor
provision. The determination of the amount Employer is prohibited from deducting
for federal income tax purposes by virtue of Section 280G of the Code shall be
made by an accounting firm designated by Employer, in its sole discretion, and
such determination shall be made in such accounting firm's sole discretion.

        5.    Proprietary Information.    

        (a)   Executive represents and warrants to Employer that (i) Executive
is not subject to any limitation or agreement restricting employment by Employer
or performance of Executive's duties hereunder, and (ii) neither Executive nor
any third party has any right or claim to Executive's work produced on behalf of
Employer or using the property, personnel, or facilities of Employer. Executive
shall not misappropriate proprietary rights of Employer or any third party.

        (b)   Executive further agrees not to make, use, disclose to any third
party, or permit to be made, used, or disclosed, any records, plans, papers,
articles, notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, or other materials of any nature
relating to any matter within the scope of the business of Employer or
concerning any of its dealings or affairs ("Materials"), whether or not
developed, in whole or in part, by Executive and whether or not embodying
Confidential Information (defined below), otherwise than for the benefit of
Employer. Executive shall not, after the termination of employment, use,
disclose, or permit to be used or disclosed, any such Materials, it being agreed
that all such Materials shall be and remain the sole and

5

--------------------------------------------------------------------------------



exclusive property of Employer. Immediately upon the termination of employment,
Executive shall deliver all such Materials, and all copies thereof, to Employer,
at its designated office.

        6.    Non-Competition; Non-Solicitation; Anti-Raiding;
Non-Disparagement.    Without the prior written approval of the Chief Executive
Officer or the President of Employer, Executive shall not, directly or
indirectly, during his employment and until the end of one (1) year after
termination of employment (however such termination occurs, including, without
limitation, termination pursuant to Section 4(a), 4(b), 4(c), 4(e), 4(f), 4(g),
or 4(h)),

        (a)   Engage in a "Competing Business" in the "Territory", as those
terms are defined below, whether as a sole proprietor, partner, corporate
officer, employee, director, shareholder, consultant, agent, independent
contractor, trustee, or in any other manner by which Executive holds any
beneficial interest in a Competing Business, derives any income from any
interest in a Competing Business, or provides any service or assistance to a
Competing Business. "Competing Business" shall mean any retailer of consumer
electronics merchandise or any business that markets or sells goods or services
in any line of business competitive with any business of Employer or any of its
Affiliates (defined below), as conducted or under development at any time during
the term of employment. Competing Businesses shall include, but are not limited
to, the companies identified on Exhibit C. "Affiliates" shall mean any entity
controlled by or under common control with Employer or any joint venture,
partnership or other similar entity to which Employer is a party. "Territory"
shall mean anywhere in the continental United States. The provisions of this
Section 6 will not restrict Executive from owning less than five percent of the
outstanding stock of a publicly-traded corporation engaged in a Competing
Business;

        (b)   (i) Contact or solicit, or direct or assist others to contact or
solicit, for the purpose of promoting any person's or entity's attempt to
compete with Employer or any of its Affiliates, in any business carried on by
Employer or any of its Affiliates during the period in which Executive was an
employee of Employer, any customers, suppliers, independent contractors,
vendors, or other business associates of Employer or any of its Affiliates that
were existing or identified prospective customers, suppliers, independent
contractors, vendors, or associates during such period, or (ii) otherwise
interfere in any way in the relationships between Employer or any of its
Affiliates and their customers, suppliers, independent contractors, vendors, and
business associates;

        (c)   (i) Solicit, offer employment to, otherwise attempt to hire, or
assist in the hiring of any employee or officer of Employer or any of its
Affiliates; (ii) encourage, induce, assist or assist others in inducing any such
person to terminate his or her employment with Employer or any of its
Affiliates; or (iii) in any way interfere with the relationship between Employer
or any of its Affiliates and their employees; or

        (d)   Make any public statement or perform or do any other act
prejudicial or injurious to the reputation or goodwill of Employer or any of its
Affiliates or otherwise interfere with the business of Employer or any of its
Affiliates.

6

--------------------------------------------------------------------------------



        7.    Confidentiality.    

        (a)   The term "Confidential Information" shall include, but not be
limited to, the whole or any portion or phase of (i) any confidential, or
proprietary or trade secret, technical, business, marketing or financial
information, whether pertaining to (1) Employer or its Affiliates, (2) its or
their clients and customers, or (3) any third party which Employer or its
Affiliates is under an obligation to keep confidential including, but not
limited to, methods, know-how, techniques, systems, processes, software
programs, works of authorship, customer lists, supplier lists, projects, plans,
and proposals, and (ii) any software programs and programming prepared for
Employer's benefit whether or not developed, in whole or in part by Executive.
For purposes of this Agreement, "Confidential Information" shall include, but
shall not be limited to, strategies, analysis, concepts, ideas, or plans;
operating techniques; demographic and trade area information; prospective site
locations know-how; improvements; discoveries, developments; designs,
techniques, procedures; methods; machinery, devices; drawings; specifications;
forecasts; new products; research data, reports, or records; customer
information including, but not limited to, present or prospective customer
lists, profiles, or preferences; marketing or business development plans,
strategies, analysis, concepts or ideas; dealer agreements and information;
contracts; general financial information about or proprietary to Employer,
including, but not limited to, unpublished financial statements, budgets,
projections, licenses, costs, and fees; pricing strategies and discounts;
personnel information; and any and all other trade secrets, trade dress, or
proprietary information, and all concepts or ideas in or reasonably related to
Employer's business. All such Confidential Information is extremely valuable and
is intended to be kept secret to Employer; is the sole and exclusive property of
Employer or its clients and customers; and, is subject to the restrictive
covenants set forth herein. The term Confidential Information shall not include
any information generally available to the public or publicly disclosed by
Employer (other than by the act or omission of Executive), information disclosed
to Executive by a third party under no duty of confidentiality to Employer or
its Affiliates, or information required by law or court order to be disclosed by
Executive.

        (b)   Executive shall not, without Employer's prior written approval,
use, disclose, or reveal to any person or entity any of Employer's Confidential
Information, except as required in the ordinary course of performing duties
hereunder. Executive shall not use or attempt to use any Confidential
Information in any manner which has the possibility of injuring or causing loss,
whether directly or indirectly, to Employer or any of its Affiliates.

        8.    Acknowledgments.    Executive acknowledges that the covenants
contained in Sections 5, 6, and 7, including those related to duration,
geographic scope, and the scope of prohibited conduct, are reasonable and
necessary to protect the legitimate interests of Employer. Executive
acknowledges that he is among Employer's executive personnel, management
personnel, or officers and employees who constitute professional staff to
executive and management personnel (as defined by C.R.S. 8-2-113(2)(d) because
Executive's responsibilities are supervisory and managerial and include, without
limitation, hiring and firing employees, supervising employees, negotiating
contracts on behalf of Employer and signing contracts on behalf of Employer). He
further acknowledges that the covenants contained in Sections 5, 6, and 7 are
designed, intended, and necessary to protect, and are reasonably related to the
protection of, Employer's trade secrets, to which he will be exposed and with
which he will be entrusted. Specifically, without limitation, Executive is
entrusted with trade secrets regarding: the strategic planning initiatives;
business development plans; budgets; financial information; sales training;
management training; sales agreements and compensation; merchandising programs;
future store plans; future marketing plans; sales and profit information;
pricing strategies and discounts; operational strategy and procedures; install
training program; install marketing; install compensation; builder marketing and
business plan; builder packaging; design center development; management
information system; and install standards and practices. Executive understands
that any breach of Sections 5 or 7 will also constitute a misappropriation of
Employer's proprietary rights, and may

7

--------------------------------------------------------------------------------




constitute a theft of Employer's trade secrets under applicable local, state,
and federal statutes, and will result in a claim for injunctive relief, damages,
and/or criminal sanctions and penalties against Executive by Employer, and
possibly others.

        9.    Forfeiture of Severance Payments.    If Executive breaches
Sections 5, 6, or 7 of this Agreement during the term that severance payments
are made pursuant to Sections 4(c), 4(e), 4(f), or 4(h) of this Agreement,
Executive shall pay back to Employer all severance payments received to date.
Nothing contained in this Section 9 shall be construed as prohibiting Employer
from pursuing any other remedies available to it in the event of the breach of
Sections 5, 6, or 7, including the equitable remedies set forth in Section 12.

        10.    Forfeiture of Profits Related to Option Exercises.    If
Executive breaches Section 5, 6, or 7 of this Agreement, Employer shall have the
right to repurchase any or all shares of common stock of Employer purchased by
the Executive upon the exercise of options within the twelve (12)-month period
immediately preceding the breach at the exercise price of the option, or if the
Executive no longer holds such shares of common stock purchased on exercise of
options, the Executive shall pay to Employer an amount equal to the gross
profits that Employer received on the sale of such shares calculated as the
aggregate sale price of such shares of common stock less the exercise price.
Nothing contained in this Section 10 shall be construed as prohibiting Employer
from pursuing any other remedies available to it in the event of the breach of
Sections 5, 6, or 7, including the equitable remedies set forth in Section 12.

        11.    Non-exclusivity of Rights.    Amounts that are vested benefits or
that Executive is otherwise entitled to receive under any plan, policy or
program of, or contract or agreement with Employer at or subsequent to
termination of employment (however such termination occurs, including, without
limitation, termination pursuant to Section 4(a), 4(b), 4(c), 4(e), 4(f), 4(g),
or 4(h)) shall be payable in accordance with such plan, policy or program of, or
any contract or agreement except as explicitly modified by this Agreement.

        12.    Equitable Remedies.    The services to be rendered by Executive
and the Confidential Information entrusted to Executive as a result of his
employment by Employer are of a unique and special character, and any breach of
Sections 5, 6, or 7 will cause Employer immediate and irreparable injury and
damage, for which monetary relief would be inadequate or difficult to quantify.
Employer will be entitled to, in addition to all other remedies available to it,
injunctive relief and specific performance to prevent a breach and to secure the
enforcement of Sections 5, 6, or 7. Executive acknowledges that injunctive
relief may be granted immediately upon the commencement of any such action
without notice to Executive and in addition may recover monetary damages. In the
event a court requires posting of a bond, the parties agree to a maximum $5,000
bond. Executive further acknowledges that his duties under this Agreement shall
survive termination of his employment, whether the termination is voluntary or
involuntary, rightful or wrongful, and shall continue until Employer consents in
writing to the release of Executive's obligations under this Agreement. The
parties further agree that the provisions of Sections 5, 6, and 7 are separate
from and independent of the remainder of this Agreement and that these
provisions are specifically enforceable by Employer notwithstanding any claim
made by Executive against Employer.

        13.    Attorney's Fees.    In the event Executive breaches, or threatens
to breach, any provision of this Agreement, Executive acknowledges that he shall
be solely and fully responsible for all fees and costs, including without
limitation, all attorney's fees and costs, incurred by Employer in enforcing
this Agreement if Employer is the prevailing party in any litigation or if there
is any settlement between the parties relating to this Agreement.

        14.    Entire Agreement; Amendments.    This Agreement (including all
exhibits) and the Ultimate Electronics, Inc. Indemnification Agreement dated
June 9, 2004, constitute the entire understanding between the parties with
respect to the subject matter herein and therein, and they supersede any prior

8

--------------------------------------------------------------------------------




or contemporaneous understandings or agreements. This Agreement may be amended,
supplemented, or terminated only by a written instrument duly executed by each
of the parties.

        15.    Headings.    The headings in this Agreement are for convenience
of reference only and shall not affect its interpretation. References to
Sections are to Sections hereof.

        16.    Gender; Number.    Words of gender may be read as masculine,
feminine, or neuter, as required by context. Words of number may be read as
singular or plural, as required by context.

        17.    Severability.    The covenants in this Agreement shall be
construed as independent of one another, and as obligations distinct from one
another and any other contract between Executive and Employer. If any provision
of this Agreement is held illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect any other provisions hereof. It
is the intention of the parties that in the event any provision is held illegal,
invalid, or unenforceable, that such provision be limited so as to effect the
intent of the parties to the fullest extent permitted by applicable law. Any
claim by Executive against Employer shall not constitute a defense to
enforcement by Employer of this Agreement.

        18.    Survival.    The provisions of Sections 4, 5, 6, 7, 8, 9, 10, 11,
12, 13, 14, 17, 18, 19, 20, 21, 22, and 23 shall survive the termination of this
Agreement.

        19.    Notices.    All notices, demands, waivers, consents, approvals,
or other communications required hereunder shall be in writing and shall be
deemed to have been given if delivered personally, if sent by facsimile with
confirmation of receipt, if sent by certified or registered mail, postage
prepaid, return receipt requested, or if sent by same day or overnight courier
service to the following addresses:

        If to Employer, to:

Ultimate Electronics, Inc.
321 W. 84th Avenue, Suite A
Thornton, CO 80260
Attention: President and Chief Executive Officer
Facsimile: 303-412-2502

        With a copy to:

Laura B. Gill, Esq.
Davis, Graham & Stubbs, LLP
1550 17th Street, Suite 500
Denver, CO 80202
Facsimile: 303-893-1379

        If to Executive, to:

David A. Carter
c/o Ultimate Electronics, Inc.
321 W. 84th Avenue, Suite A
Thornton, CO 80260
Facsimile: 303-412-2502

Notice of any change in any such address shall also be given in the manner set
forth above. Whenever the giving of notice is required, the giving of such
notice may be waived by the party entitled to receive such notice.

        20.    Waiver.    The failure of any party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such party's rights hereunder.

9

--------------------------------------------------------------------------------




        21.    Assignment.    Other than as provided below, neither party may
assign any rights or delegate any of obligations hereunder without the prior
written consent of the other party, and such purported assignment or delegation
shall be void; provided that Employer may assign the Agreement to any entity
that purchases the stock or assets of, or merges with, Employer or any
Affiliate. This Agreement binds, inures to the benefit of, and is enforceable by
the successors and permitted assigns of the parties and does not confer any
rights on any other persons or entities.

        22.    Governing Law.    This Agreement shall be construed and enforced
in accordance with Colorado law except for any Colorado conflict-of-law
principle that might require the application of the laws of another
jurisdiction.

        23.    Submission to Jurisdiction: Service: Waivers.    With respect to
any claim arising out of this Agreement, each party hereto (a) irrevocably
submits, for itself and its property, to the jurisdiction of the state court
located in the City and County of Denver, Colorado, the federal court located in
Denver, Colorado, and appellate courts therefrom, (b) agrees that the venue for
any suit, action or proceeding arising out of or relating to this Agreement
shall be exclusive to and limited to such courts, and (c) irrevocably waives any
objection it may have at any time to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any such
court, irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum and further
irrevocably waives the right to object, with respect to such claim, suit, action
or proceeding brought in any such court that such court does not have
jurisdiction over it. Each party irrevocably consents to the service of process
in any suit, action or proceeding in any of the aforesaid courts by the mailing
of copies of process to the other party or parties hereto, by certified or
registered mail at the address specified in Section 19.

[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

    EMPLOYER:
 
 
ULTIMATE ELECTRONICS, INC.
 
 
By:
/s/  DAVID J. WORKMAN      

--------------------------------------------------------------------------------

    Name: David J. Workman
Title: President and Chief Executive Officer
 
 
EXECUTIVE:
 
 
By:
/s/  DAVID A. CARTER      

--------------------------------------------------------------------------------

    Name: David A. Carter

11

--------------------------------------------------------------------------------




SCHEDULE A


        Temporary Housing:    Executive is eligible to receive reimbursements
for housing expenses up to $1,200/month for a total of twelve (12) months for
temporary housing, in lieu of receiving relocation expenses. Executive must
submit all temporary housing reimbursement requests to Employer's Human
Resources department.

        Expenses:    Executive is entitled to a maximum of $25/each working
business day in Denver for food and beverage reimbursement. Executive shall
submit all food and beverage reimbursement requests to Employer's Accounts
Payable department on a monthly basis.

        Travel:    Executive is entitled to one economy, round trip ticket
between Denver and the San Francisco Bay Area each week for a total of twelve
months. Executive agrees to use his best efforts to book such tickets at the
lowest available fare. The ticket may be used, in Executive's discretion, by
either Executive or his spouse.

        Vacation and Holidays:    Executive is eligible for six (6) paid
holidays and three (3) weeks of vacation each year, subject to the rules set
forth in Employer's Vacation Policy.

--------------------------------------------------------------------------------





QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
SCHEDULE A
